EXHIBIT TRIARC COMPANIES, INC. LIST OF SUBSIDIARIES AS OF December 30, 2007 Subsidiary State or Jurisdiction Under Which Organized Triarc Acquisition, LLC (formerly, Arby’s Acquisition, LLC) Delaware Arby’s Restaurant Holdings, LLC Delaware Triarc Restaurant Holdings, LLC Delaware Arby's Restaurant Group, Inc. Delaware RTM Acquisition Company, LLC Georgia Arby's Restaurant, LLC Delaware RTM, LLC Georgia RTMSC, LLC South Carolina RTM Savannah, LLC. Georgia RTM Georgia, LLC Georgia Franchise Associates, LLC Minnesota ARG Resources, LLC Georgia RTM Alabama, LLC Alabama RTM Gulf Coast, LLC Alabama RTM West, LLC California RTM Ventures, LLC California RTM Sea-Tac, LLC Washington RTM Portland, LLC Oregon RTM Indianapolis, LLC Ohio RTM Mid-America, LLC Indiana Arby's Support Center, LLC Delaware Arby's, LLC Delaware Arby's of Canada Inc. Ontario Arby's IP Holder Trust Delaware Sybra, LLC Michigan RTM Partners, LLC Georgia RTM Development Company, LLC Delaware RTM Operating Company, LLC Delaware RTM Operating Company of Canada, Inc. Ontario ARG Services, Inc. Colorado TCMG-MA, LLC Delaware Jurl Holdings, LLC(1) Delaware RCAC, LLC Delaware Madison West Associates Corp. Delaware 280 BT Holdings LLC(2) New York National Propane Corporation(3) Delaware NPC Holding Corporation Delaware Citrus Acquisition Corporation Delaware Adams Packing Association, Inc. (formerly New Adams, Inc.) Florida Home Furnishing Acquisition Corporation Delaware GVT Holdings, Inc. (4) Delaware TXL Corp. (formerly Graniteville Company) South Carolina SEPSCO, LLC Delaware 280 Holdings, LLC Delaware Triarc Deerfield Holdings, LLC(5) Delaware (1)99.7% capital interest owned by Triarc Companies, Inc. ("Triarc").Certain former members of management of Triarc have been granted an equity interest in Jurl Holdings, LLC ("Jurl") representing in the aggregate a 0.30% capital interest in Jurl and up to a 15% profits interest in Jurl's interest in
